DETAILED ACTION
Allowable Subject Matter
Claims 35-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 35-42 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 35, 39, and 41. Claim 35 includes a dock for a portable electronic device, said dock comprising: a base connected to a channel; a movable element operatively inseparably connected to only one side wall of said two side walls of said channel and configured for engaging a portable electronic device within said channel via movement of said movable element in a horizontal plane relative to said channel; and, a lock mechanism operable to selectively lock said movable element for securing the portable electronic device within said channel and to selectively unlock said movable element in combination with all other elements of the base claim. Claims 36-38 are all dependent upon claim 35 and are considered to be allowable at least for the same reasons as claim 35. Claim 39 includes a dock for a portable electronic device, said dock comprising: a base connected to a channel; an engaging element operatively inseparably connected to only one side wall of said side walls of said channel and configured for engaging a portable electronic device within said channel via relative movement of said engaging element and the portable electronic device toward one another in a horizontal plane relative to said channel; and, a structural element connected to said engaging element retaining the portable electronic device in position within said channel in combination with all other elements of the base claim. Claims 40 are all dependent upon claim 39 and are considered to be allowable at least for the same reasons as claim 39. Claim 41 includes a dock for a portable electronic device, said dock comprising: a planar surface for supporting a portable electronic device thereon; an engaging element operatively inseparably connected to only one side wall of said side walls of said planar surface and configured for engaging the portable electronic device on said planar surface Claims 42 are all dependent upon claim 41 and are considered to be allowable at least for the same reasons as claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841